 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUCY ATAYDE,                                        Case No. 1:16-cv-00398-DAD-SAB

12                  Plaintiff,                           ORDER DENYING STIPULATED
                                                         REQUEST FOR IN CAMERA REVIEW AND
13           v.                                          REQUIRING PARTIES TO FURTHER
                                                         MEET AND CONFER
14   NAPA STATE HOSPITAL, et al.,
                                                         ORDER DENYING STIPULATED
15                  Defendants.                          REQUEST TO MODIFY SCHEDULING
                                                         ORDER IN PART
16
                                                         (ECF Nos. 174, 175)
17

18          On December 19, 2019, the parties filed stipulations requesting: (1) modification of the

19 scheduling order; and (2) in camera review of documents that were produced with redactions
20 during written discovery for the determination of whether privileges were properly asserted.

21 (ECF Nos. 174, 175.)

22          As to the parties’ request for in camera review, the Court notes that the only meet and

23 confer effort between the parties that is described in the stipulation is a telephone conference that

24 occurred over four months ago on August 6, 2019. (ECF No. 175.) The Court is disinclined to

25 accommodate the parties’ stipulated request for in camera review without a formal application

26 accompanied with detailed affidavits describing the parties’ efforts to meet and confer regarding
27 this issue and the parties’ respective positions that resulted in an impasse that requires court

28 intervention. The Court orders the parties to further meet and confer concerning the dispute and


                                                     1
 1 advises the parties that the Court will not be inclined to entertain such request for in camera

 2 review without at least one in-person meeting where the parties attempt to resolve this dispute.1

 3 If the parties have not resolved the dispute through meet and confer by January 10, 2020, the

 4 parties may then file the renewed request for in camera review with detailed affidavits for

 5 consideration by the Court.

 6           The Court now turns to the parties’ request to modify the scheduling order. While the

 7 Court recognizes that District Judge Drozd informed the parties that this matter is unlikely to get

 8 to trial on the currently set trial date due to the overburdened criminal docket, the stipulated

 9 request to modify the scheduling order does not request a change to the trial date or pre-trial

10 conference, and the proposed date for filing of dispositive motions falls too close to the current

11 dates set for the pre-trial conference and trial. Given the parties’ request for in camera review

12 resulting from apparently little to no effort at meeting and conferring on the issue, and the

13 multiple amendments to the scheduling order already entered (ECF Nos. 115, 122, 150, 167,

14 170), it is not clear to the Court that the parties have been fully diligent in completing necessary

15 discovery in accordance with established deadlines. Therefore, the Court shall only grant a

16 partial extension of the requested modification to the non-expert discovery deadline at this time.

17 The parties may renew their request for a modification to the scheduling order after meeting and

18 conferring on the aforementioned discovery dispute. If the parties resolve the discovery dispute

19 independently, they may file a renewed request for modification of the scheduling order prior to
20 January 10, 2020, otherwise it may be filed concurrently with the renewed request for in camera

21 review on or after January 10, 2020. The parties may also contact the Courtroom Deputy,

22 Mamie Hernandez, at (559) 499-5672, to schedule an informal conference to discuss the

23 discovery dispute and further modification of the scheduling order.

24 ///

25 ///

26
27   1
       Counsel are advised that they must work together on this case. This Court is one of the busiest courts in the
     nation, and it will not mediate disputes resulting from counsel failing to meet and confer. Counsel are strongly
28   encouraged to resolve their disputes independently.


                                                            2
 1          Based on the foregoing, IT IS HEREBY ORDERED that:

 2          1.      The stipulated request for in camera review is DENIED;

 3          2.      The parties shall further meet and confer on the disputes related to the request for

 4                  in camera review, and if the dispute is not resolved by January 10, 2020, the

 5                  parties may then file a renewed request for in camera review accompanied with

 6                  affidavits describing the meet and confer efforts and detailing the issues that have

 7                  caused the impasse;

 8          3.      The scheduling order is hereby modified to extend the non-expert discovery

 9                  deadline until January 31, 2020;

10          4.      All other dates and aspects of the June 30, 2017 scheduling order, as previously

11                  modified (ECF Nos. 102, 115, 122, 150, 161, 167, 170), shall remain in effect;

12                  and

13          5.      If the parties resolve the discovery dispute independently, they may file a renewed

14                  request for modification of the scheduling order prior to January 10, 2020,

15                  otherwise it may be filed concurrently with the renewed request for in camera

16                  review on or after January 10, 2020.

17
     IT IS SO ORDERED.
18

19 Dated:        December 20, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28


                                                       3
